IN THE SUPREME COURT OF NORTH CAROLINA

                                    No.425A18

                              Filed 6 December 2019

HAMLET H.M.A., LLC D/B/A SANDHILLS REGIONAL MEDICAL CENTER

               v.

PEDRO HERNANDEZ, M.D.


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, 821 S.E.2d 600 (2018), affirming in part the judgment entered

on 9 January 2017 by Judge Richard T. Brown in Superior Court, Richmond County,

and reversing and remanding the granting of a directed verdict as to defendant’s

unfair and deceptive trade practices counterclaim. Heard in the Supreme Court on

30 September 2019 in session in the J. Newton Cohen, Sr. Rowan County

Administration Building in the City of Salisbury pursuant to section 18B.8 of Session

Law 2017-57.

      Freeman & Freeman, LLC, by William S. F. Freeman, for plaintiff.

      Law Office of Mark L. Hayes, by Mark L. Hayes, for defendant.

      Linwood Jones, for N.C. Healthcare Association, amicus curiae.

      Josh Stein, Attorney General, by Ryan Y. Park, Deputy Solicitor General; K. D.
      Sturgis and Daniel Paul Mosteller, Special Deputy Attorneys General; and
      Laura H. McHenry, Assistant Attorney General; for State of North Carolina,
      amicus curiae.

      Winslow Wetsch, PLLC, by Laura J. Wetsch; and Higgins Benjamin, by
      Jonathan Wall; for NC Advocates for Justice, amicus curiae.


      PER CURIAM.
                        HAMLET H.M.A., LLC V. HERNANDEZ

                                     Opinion of the Court




      Justice DAVIS did not participate in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members voting

to affirm and three members voting to reverse the decision of the Court of Appeals.

Accordingly, the decision of the Court of Appeals is left undisturbed and stands

without precedential value. See Piro v. McKeever, 369 N.C. 291, 291, 794 S.E.2d 501,

501 (2016) (per curiam) (affirming a Court of Appeals opinion without precedential

value by an equally divided vote).

      AFFIRMED.




                                             -2-